DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C.  121:
 	I. 	Claims 1-11, 17, and 18 drawn to producing a modified digital image comprising modifying a digital picture of a patient taken before orthodontic treatment, at least one of the patient's teeth in the modified digital image being in a new position according to simulated orthodontic treatment, color of the at least one tooth in the new position comprising color from the digital picture taken before orthodontic treatment, classified in A61C7/002.  
 	II. 	Claims 12-16 drawn to receiving a digital picture and a first 3-D digital tooth model of a patient before orthodontic treatment, matching at least one model tooth in the first 3-D digital tooth model to a corresponding tooth in the digital picture, after matching, projecting the at least one tooth in the first 3-D digital tooth model to an image plane of the digital picture to produce a first projection, -26-receiving a second 3-D digital tooth model of the patient during or after orthodontic treatment in which the at least one tooth is moved from a first position in the first 3-D digital tooth model to a second position in the second 3-D digital model, projecting the at least one tooth at the second position to the image plane to produce a second projection, parameterizing the first projection to include a plurality of first elements and parameterizing the second projection to include a plurality of second elements, establishing a correspondence between the first elements and the second elements, assigning color from the corresponding tooth in the digital picture to the first elements of the first projection, relocating color associated with the first elements to the second elements according to the correspondence between the first elements and second elements, and producing a modified digital image with the at least one tooth in the second position with color from the second elements, classified in G06T19/20.

The inventions are distinct, each from the other because of the following reason.

Subcombination-Usable Together
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, inventions I has separate utility such as producing a modified digital image comprising modifying a digital picture of a patient taken before orthodontic treatment, at least one of the patient's teeth in the modified digital image being in a new position according to simulated orthodontic treatment, color of the at least one tooth in the new position comprising color from the digital picture taken before orthodontic treatment. Invention II has separate utility such as receiving a digital picture and a first 3-D digital tooth model of a patient before orthodontic treatment, matching at least one model tooth in the first 3-D digital tooth model to a corresponding tooth in the digital picture, after matching, projecting the at least one tooth in the first 3-D digital tooth model to an image plane of the digital picture to produce a first projection, -26-receiving a second 3-D digital tooth model of the patient during or after orthodontic treatment in which the at least one tooth is moved from a first position in the first 3-D digital tooth model to a second position in the second 3-D digital model, projecting the at least one tooth at the second position to the image plane to produce a second projection, parameterizing the first projection to include a plurality of first elements and parameterizing the second projection to include a plurality of second elements, establishing a correspondence between the first elements and the second elements, assigning color from the corresponding tooth in the digital picture to the first elements of the first projection, relocating color associated with the first elements to the second elements according to the correspondence between the first elements and second elements, and producing a modified digital image with the at least one tooth in the second position with color from the second elements. See MPEP § 806.05(d).

 Because these inventions are independent or distinct for the reasons given above and have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are independent or distinct for the reasons given above and the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
Because these inventions are independent or distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132